Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 1 of 21




                     ATTACHMENT A
                       Page 1 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 2 of 21




                     ATTACHMENT A
                       Page 2 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 3 of 21




                     ATTACHMENT A
                       Page 3 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 4 of 21




                     ATTACHMENT A
                       Page 4 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 5 of 21




                     ATTACHMENT A
                       Page 5 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 6 of 21




                     ATTACHMENT A
                       Page 6 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 7 of 21




                     ATTACHMENT A
                       Page 7 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 8 of 21




                     ATTACHMENT A
                       Page 8 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 9 of 21




                     ATTACHMENT A
                       Page 9 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 10 of 21




                      ATTACHMENT A
                        Page 10 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 11 of 21




                      ATTACHMENT A
                        Page 11 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 12 of 21




                      ATTACHMENT A
                        Page 12 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 13 of 21




                      ATTACHMENT A
                        Page 13 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 14 of 21




                      ATTACHMENT A
                        Page 14 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 15 of 21




                      ATTACHMENT A
                        Page 15 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 16 of 21




                      ATTACHMENT A
                        Page 16 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 17 of 21




                      ATTACHMENT A
                        Page 17 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 18 of 21




                      ATTACHMENT A
                        Page 18 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 19 of 21




                      ATTACHMENT A
                        Page 19 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 20 of 21




                      ATTACHMENT A
                        Page 20 of 21
Case 3:21-cv-05054 Document 1-1 Filed 01/19/21 Page 21 of 21




                      ATTACHMENT A
                        Page 21 of 21
